              Case 3:18-cv-04954-CRB Document 204 Filed 03/08/21 Page 1 of 5




 1   Daniel C. Girard (State Bar No. 114826)
     dgirard@girardsharp.com
 2   Jordan Elias (State Bar No. 228731)
 3   jelias@girardsharp.com
     GIRARD SHARP LLP
 4   601 California Street, Suite 1400
     San Francisco, California 94108
 5
     Tel: 415-981-4800
 6   Fax: 415-981-4846

 7   [Additional counsel appear on signature page]
 8
     Attorneys for Plaintiff Elizabeth A. Bally
 9
10
11
                                    UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
13
14
     ELIZABETH A. BALLY, Individually and On         )   Case No.: 3:18-cv-04954-CRB
15   Behalf Of All Others Similarly Situated,        )
                                                         Assigned to the Hon. Charles R. Breyer
                                                     )
16                  Plaintiff,                       )
                                                     )   PLAINTIFF’S ADMINISTRATIVE MOTION
17          vs.                                      )   TO FILE UNDER SEAL PORTIONS OF
18                                                   )   PLAINTIFF’S OPPOSITION TO
     STATE FARM LIFE INSURANCE                       )
     COMPANY,                                            DEFENDANT’S MOTION FOR SUMMARY
19                                                   )   JUDGMENT AND EXHIBITS THERETO
                                                     )
20                  Defendant.                           N.D. Cal. Local rules 7-11 and 79-5(e)
                                                     )
21                                                   )   Judge: Hon. Charles R. Breyer
22                                                       No Hearing Date Set Pursuant to L.R. 7-11(c)

23
24
25
26
27
28

                                                 1
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
                 Case 3:18-cv-04954-CRB Document 204 Filed 03/08/21 Page 2 of 5




 1   TO THE COURT, THE PARTIES, AND THEIR COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that Plaintiff will and hereby does move the Court, pursuant to Civil
 3   Local Rule 79-5(e), for an administrative order to file under seal the following:
 4                  Portions of Plaintiff’s Memorandum in Opposition to State Farm’s Motion for Summary
 5                   Judgment; and
 6                  Exhibits 1-2, 5, 7-9, 11, and 14 to the Declaration of Norman E. Siegel.
 7   Plaintiff files this motion to comply with the Stipulated Protective Order (Dkt. 54) and Civil Local Rule
 8   79-5. Pursuant to Civil Local Rules 79-5(e) and 7-11(c), no hearing date has been set.
 9                                        Material to Be Filed Under Seal
10           Paragraph 11.3 of the Stipulated Protective Order prohibits a party from filing in the public
11   records any Protected Material without written permission from the Designating Party or a court order
12   secured after appropriate notice to all interested persons.
13           Materials Designated by Defendant
14           Defendant State Farm has designated materials as “CONFIDENTIAL” under the Stipulated
15   Protective Order in this case and the Protective Order entered at Dkt. 37 in a similar case involving
16   nearly identical allegations filed in the Western District of Missouri, captioned Vogt v. State Farm Life
17   Insurance Company, Case No. 2:16-CV-04170-NKL. Plaintiff’s counsel in this case represented the
18   plaintiff in Vogt since that case’s inception.
19           Plaintiff’s Memorandum in Opposition to State Farm’s Motion for Summary Judgment
20   references certain information and testimony that was designated “CONFIDENTIAL” or “HIGHLY
21   CONFIDENTIAL” under the Stipulated Protective Order in this case and under the Protective Order in
22   Vogt.
23           Exhibit 1 to the Declaration of Norman E. Siegel is the Declaration and Report of Scott J. Witt,
24   dated November 12, 2020, including exhibits, that references certain information and testimony that
25   was designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” under the Stipulated Protective
26   Order in this case and under the Protective Order in Vogt.
27           Exhibit 2 to the Declaration of Norman E. Siegel is a Life Insurance Illustration that State Farm
28   marked as “CONFIDENTIAL” under the Stipulated Protective Order in this case.

                                                  2
                      PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                     Case No. 3:18-cv-04954-CRB
              Case 3:18-cv-04954-CRB Document 204 Filed 03/08/21 Page 3 of 5




 1           Exhibit 5 to the Declaration of Norman E. Siegel is an email that State Farm marked as
 2   “CONFIDENTIAL” under the Protective Order in Vogt.
 3           Exhibit 7 to the Declaration of Norman E. Siegel is an email that State Farm marked as
 4   “CONFIDENTIAL” under the Protective Order in Vogt.
 5           Exhibit 8 to the Declaration of Norman E. Siegel is an email that State Farm marked as
 6   “CONFIDENTIAL” under the Protective Order in Vogt.
 7           Exhibit 9 to the Declaration of Norman E. Siegel is an email that State Farm marked as
 8   “CONFIDENTIAL” under the Stipulated Protective Order in this case.
 9           Exhibit 11 to the Declaration of Norman E. Siegel is an interrogatory answer by State Farm in
10   this case that State Farm marked as “CONFIDENTIAL” under the Stipulated Protective Order in this
11   case.
12           Exhibit 14 to the Declaration of Norman E. Siegel is a letter that State Farm marked as
13   “CONFIDENTIAL” under the Stipulated Protective Order in this case.
14           As the Designating Party, State Farm must file a declaration pursuant to Local Rules 79-5(e)(1)
15   and (2) establishing that the designated material is sealable. Plaintiff takes no position on whether these
16   documents or portions thereof should remain under seal.
17           Pursuant to Civil Local Rule 79-5(d)(1), the following attachments accompany this motion:
18           1.     Declaration of Joseph M. Feierabend in Support of Plaintiff’s Administrative Motion to
19                  Seal;
20           2.     A redacted version of Plaintiff’s Memorandum in Opposition to State Farm’s Motion for
21                  Summary Judgment;
22           3.     An unredacted version of Plaintiff’s Memorandum in Opposition to State Farm’s Motion
23                  for Summary Judgment;
24           4.     Unredacted versions of Exhibits 1-2, 5, 7-9, 11, and 14 to the Declaration of Norman E.
25                  Siegel; and
26           5.     A proposed order that identifies the documents sought to be sealed.
27
28

                                                 3
                     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                    Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 204 Filed 03/08/21 Page 4 of 5




 1   Dated: March 8, 2021                GIRARD SHARP LLP
 2
                                      By: /s/ Daniel C. Girard
 3
                                         Daniel C. Girard (State Bar No. 114826)
 4                                       dgirard@girardsharp.com
                                         Jordan Elias (State Bar No. 228731)
 5                                       jelias@girardsharp.com
                                         601 California Street, Suite 1400
 6
                                         San Francisco, California 94108
 7                                       Tel: 415-981-4800
                                         Fax: 415-981-4846
 8
 9                                       Norman E. Siegel (admitted pro hac vice)
                                         siegel@stuevesiegel.com
10                                       Ethan M. Lange (admitted pro hac vice)
                                         lange@stuevesiegel.com
11                                       Lindsay Todd Perkins (admitted pro hac vice)
12                                       perkins@stuevesiegel.com
                                         STUEVE SIEGEL HANSON LLP
13                                       460 Nichols Road, Suite 200
                                         Kansas City, Missouri 64112
14                                       Tel: 816-714-7100
15                                       Fax: 816-714-7101

16                                       John J. Schirger (admitted pro hac vice)
                                         jschirger@millerschirger.com
17                                       Matthew W. Lytle (admitted pro hac vice)
18                                       mlytle@millerschirger.com
                                         Joseph M. Feierabend (admitted pro hac vice)
19                                       jfeierabend@millerschirger.com
                                         MILLER SCHIRGER, LLC
20
                                         4520 Main Street, Suite 1570
21                                       Kansas City, Missouri 64111
                                         Tel: 816-561-6500
22                                       Fax: 816-561-6501
23
                                         Attorneys for Plaintiff Elizabeth A. Bally
24
25
26
27
28

                                               4
                   PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                  Case No. 3:18-cv-04954-CRB
             Case 3:18-cv-04954-CRB Document 204 Filed 03/08/21 Page 5 of 5




 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on March 8, 2021, I electronically filed the foregoing with the Clerk of the
 3   Court using the CM/ECF system, which will send notice of such filing to all registered users. I also
 4   caused a copy of the under seal documents to be served via electronic mail on counsel of record for
 5   Defendant.
 6
 7                                            /s/ Daniel C. Girard
                                              Daniel C. Girard
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                    PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   Case No. 3:18-cv-04954-CRB
